Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson et al. (US 2014/0282514, hereinafter Carson).

Regarding claim 1, Carson discloses 
	A Field Programmable Gate Array (FPGA) (paragraph [0027]: "configured to" can include generic structure (e.g., generic circuitry) that is manipulated by software and/or firmware (e.g., an FPGA or a general-purpose processor executing software) to operate in a manner that is capable of performing the task(s) at issue), comprising:
at least one virtual Input/Output (I/O) queue for requests from at least one virtual machine (VM) on a host device (paragraph [0075]: driver 126 implements one or more quality of service (QoS) levels for virtual machines 122 accessing storage device 130 ... driver 126 implements QoS levels with queues 710A-C; paragraph [0077]: Queues 710, in one embodiment, store received requests 632 from virtual machines 122 until they can be serviced; paragraph [0087]: a storage request (e.g., I/O request 632) from a virtual machine is processed); and
a mapping logic to map a virtual I/O queue of the at least one virtual I/O queue to an I/O queue on a storage device, so that I/O requests received from the VM in the virtual I/O queue are delivered to the storage device via the I/O queue (paragraph [0068]: to access data within a given block 310, a virtual machine 122 may issue a request specifying the LBA for that block 310 to driver 126, which may then translate the LBA (using map 128) to a corresponding physical address in storage device 130 and service the request; paragraph [0075]: driver 126 implements one or more quality of service (QoS) levels for virtual machines 122 accessing storage device 130 ... driver 126 implements QoS levels with queues 710A-C) and results received from the storage device in the I/O queue are delivered to the VM via the virtual I/O queue (Fig. 5, paragraph [0056]: a packet 360 represents the smallest storage block within a given bank 134 that can be read at a given time; paragraph [0057]: driver 126 might use this information to facilitate performance of read; paragraph [0068]: to access data within a given block 310, a virtual machine 122 may issue a request specifying the LBA for that block 310 to driver 126, which may then translate the LBA (using map 128) to a corresponding physical address in storage device 130 and service the request; paragraph [0075]: driver 126 implements QoS levels with queues 710A-C), 
wherein the FPGA supports (paragraph [0027]: "configured to" can include generic structure (e.g., generic circuitry) that is manipulated by software and/or firmware (e.g., an FPGA or a general-purpose processor executing software) to operate in a manner that is capable of performing the task(s) at issue) a virtual I/O queue creation command to request allocation of the virtual I/O queue of the at least one virtual I/O queue for a VM of the at least one VM, the virtual I/O queue creation command including an LBA range attribute for a range of Logical Block Addresses (LBAs) to be associated with the virtual I/O queue (paragraph [0076]: driver 126 maintains a respective queue 710A-C for each virtual machine 122A-C ... driver 126 may assign a given request 632 to an appropriate queue 710 based on its virtual machine identifier 636 and/or the specified logical address 634; paragraph [0089]: Allocation module 1110, in one embodiment, is configured to allocate at least a portion (e.g., ranges 510A-C collectively) of a logical address space (e.g., logical address space 302 discussed with respect to FIG. 5) for a storage device to a plurality of virtual machines managed by a hypervisor), and
wherein a storage device (Fig. 1 Storage Device), separate from but connected to the FPGA (paragraph [0027]: "configured to" can include generic structure (e.g., generic circuitry) that is manipulated by software and/or firmware (e.g., an FPGA or a general-purpose processor executing software) to operate in a manner that is capable of performing the task(s) at issue), maps the range of LBAs to a range of Physical Block Addresses (PBAs) in the storage device (paragraph [0068]: to access data within a given block 310, a virtual machine 122 may issue a request specifying the LBA for that block 310 to driver 126, which may then translate the LBA (using map 128) to a corresponding physical address in storage device 130 and service the request).

Regarding claim 2, Carson discloses 
wherein the LBA range attribute includes a starting LBA and an ending LBA (paragraph [0062]: Logical address range 420, in one embodiment, is the range of logical addresses (e.g., LBAs) that are mapped using information within a given node 410. Accordingly, logical address range 420A specifies that physical address mapping 430A pertains to LBAs 50-100).

Regarding claim 3, Carson discloses 
wherein the virtual I/O queue creation command includes a Quality of Service (QoS) attribute for Quality of Service parameters for the VM (paragraph [0075]: driver 126 implements one or more quality of service (QoS) levels for virtual machines 122 accessing storage device 130 ... driver 126 implements QoS levels with queues 710A-C; paragraph [0077]: Queues 710, in one embodiment, store received requests 632 from virtual machines 122 until they can be serviced; paragraph [0087]: a storage request (e.g., I/O request 632) from a virtual machine is processed).

Regarding claim 4, Carson discloses 
wherein the virtual I/O queue creation command includes a shared namespace attribute specifying an array of namespaces to share access to the range of LBAs (paragraph [0044]: hypervisor 124 may allocate each one an address range (e.g., a range of LBAs) corresponding to a 300 GB allocation of storage device 130; paragraph [0089]: Allocation module 1110, in one embodiment, is configured to allocate at least a portion (e.g., ranges 510A-C collectively) of a logical address space (e.g., logical address space 302 discussed with respect to FIG. 5) for a storage device to a plurality of virtual machines managed by a hypervisor).

Regarding claim 5, Carson discloses 
wherein the FPGA (paragraph [0027]: "configured to" can include generic structure (e.g., generic circuitry) that is manipulated by software and/or firmware (e.g., an FPGA or a general-purpose processor executing software) to operate in a manner that is capable of performing the task(s) at issue) maps a plurality of virtual I/O queues to the I/O queue on the storage device (paragraph [0068]: to access data within a given block 310, a virtual machine 122 may issue a request specifying the LBA for that block 310 to driver 126, which may then translate the LBA (using map 128) to a corresponding physical address in storage device 130 and service the request; paragraph [0075]: driver 126 implements one or more quality of service (QoS) levels for virtual machines 122 accessing storage device 130 ... driver 126 implements QoS levels with queues 710A-C).

Regarding claim 6, Carson discloses 
wherein the FPGA (paragraph [0027]: "configured to" can include generic structure (e.g., generic circuitry) that is manipulated by software and/or firmware (e.g., an FPGA or a general-purpose processor executing software) to operate in a manner that is capable of performing the task(s) at issue) is operative to invoke an I/O queue creation command on the storage device to create the I/O queue (paragraph [0053]: storage device 130 is organized into logical erase blocks (LEBs) 320 that include multiple physical erase blocks (PEBs) 330, which are located in separate storage banks 134. A logical erase block 320 is further divided into multiple logical pages 340 (not to be confused with virtual memory pages discussed below with respect to FIG. 9) that, in turn, include multiple physical pages 350).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. (US 2014/0282514, hereinafter Carson) in view of Serebrin (US 2016/0306645, hereinafter Serebrin).

Regarding claim 7, Carson does not teach further comprising a doorbell distribution logic to locate a first virtual doorbell for the virtual I/O queue in a different page of memory than a second doorbell for a second virtual I/O queue. Serebrin teaches further comprising a doorbell distribution logic to locate a first virtual doorbell for the virtual I/O queue in a different page of memory than a second doorbell for a second virtual I/O queue (paragraph [0035]: After placing a data request in a queue 110, the virtual machines 108a-c write a notification value to a corresponding doorbell page 112, e.g., ring the corresponding doorbell page 112. For example, when the virtual machine A 108a places a read request in the queue A1, the virtual machine A 108a may write the notification value to a doorbell page A1 specific to the queue A1; paragraph [0036]: Bit vector A 114a may include notification bit values for the queues A1, B1, and C1. When the device 102 receives a notification for any of the doorbell pages A1, B1, or C1, the device 102 updates the bit vector A 114a to indicate that the corresponding queue needs service). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Carson by implementing doorbell pages for the corresponding queues in association with the respective Virtual Machines of Serebrin. The motivation would have been to quickly identify all queues that require service without needing to scan all queue doorbell values (Serebrin paragraph [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        10/31/2022